OFFICE   OF THE   AT7ORNEY    GENERAL   OF   TEXAS

                     AUSTIN
Xoaorable 000. B. AeppuKI, page 2


     rnheritMoe Tar IAUS. I lttaoh the aompleta OS-
     fg  ~~~~em8bove      srtste for your use in
                   .
               question
                    The    o? ths   aature  of  an lntersrt ¶a 8 part-
nership, am4 its    situ8 Sar lnbarltanoe      tax ptqoaea,  vm oon-
S-intha          opinio0,0r~uirt8tit       httorm~wni~obn
Jla&y ad&esrsd to you wu&r date of August 5, 1937, relat-
Jmg to the estate of J. A. Lamb. We quote frcaathat opinions
                    Vhe eusstlos          you vish uuuered la vhather
     or not a 9utnerrhi9    intorest  in real$y ownad, by
     a AaA-rerfdant dawdent     is tumble in Texu user
     the hh~it~o8    TPX Iav of this state.

          %u 8re respeatfully advlnecl that  this prt-
     nerrhip interest oven though the 9artawrrhi9
     pmpertybs   iathoa*ture   ofrHlpP~rtJ,is
     it0ttubb    in ~8     btm d~0 to the mt   th8t
     its mltue Ia at the do&ol&   of the alfner. The
     all 6iaou88ioA or the lav byudine plr-=@hw
     appears in Vol.                X,     far.   Jur.   207-595.


     u         all iidng%bls         lnter*rt       uw
     15 s. u. 5691 noore vsr stmas,
     .aA&r:T;;.f.$st mstioal Bank ot xertol-4,et al.,
                     888 &la0 ff&uon & Otis on In-
     hem+;     l&lea,    4th Ed., psgs 590.
                 ‘8The IL 8. B. Ct. h88 loid  doa tb   role
     that         ths intmst   of a partner  In puturship
     assets           oaautitut88         l ah080   in wtlaa        8nd   I.8 In-
     t&lb&              puwnsl           property   sub cot    to    trsnsfsr
     Ln&aM88                t8x ial ths stats            of deosdont 18 dad-
         .,,    l     Sea BlMgett tl)e8llbewp,                 277 II.5. 1..
            “‘6~Qiquestion8hly thi.8 opkrion oorrectly stated                       tin 210
u   of   thi        date it vu       nittan.        That    8 9artwrrhi9
                                                     intorent i*
M ‘lnt&nglblem 88-t even la to t&e real ertata ourmttb ,$e
z~~:xie        rurdoubtrdlatin   uu l@v h Tea-               1
            t intangible Lretm ax% rubjeot    to en bheritenoe
tax oUy in the stats  of the ovner~s dcaloile   (~arnerr~ROSA E
Trust Co. v. st8te of Nl.nwsot8 (1929), 280 II.5. 204, 74 L. MEd.
Honorsble 000.



       50 J.         ct.
                    98, 65 A.L.R. 1oooj Bddvin 1. nl8~Ourl (1930)
      u. a. 5436,74 L. pd. lO%, 50 8* Ct. 436, 72 A.L.R. 403~
Fi.?St88tiOlMtl     B8nk VS. Nalne (1931) 264 U. 8. 3l.2,76 L. Gl.
313, 52 3. ct. 174) ~a@ unequlrooa~~~
                                 _- --         ovurruled      bJ tha United
3U&OS      oupmme Gourt on rpr1 27, 1942,              its   d8018loa   la
atate   Tax Camlssltna of Utah v. U&lab, 22 a. ct.                 1000, 06
L. Pd. 911. The opl.niono? the Court In tha Aldrich 088e re-
Vi-8    ti    SUthOritJ  Of ~h8kStOM         Illller,      (1903) 168 U.3.
l89, 23 a*     Ct.  277, 57 L. IEd.  439 r vblah    had    been  overruled
by Fezmere' Loan 6 Trust      Co. Y. Unneaota, rupra) and eoceptr
U    tb#       jUFi8biOtiOd              b8iS         fOr    Stlt8      inbrritUIO8           tU88     th8
OrikriOil           flhS@C%Sd           bJ    the     di888nt~           OpiniOM            I34 the   t&t8
sues 2-e               above aited, i.e., It                    8    State, b         it8     lW,     aV88
prokatlon            to     propa2-t~        w    effeot      to     4 right      L    proparty,        it
ma ylx so t Mlnherltsnaetax qmn the transfer thereof aa a
"Quid pro qUO.Y A lm        thlr    crlterlon to 8 psrtn.errhlp in-
                     estate
tmrert ln Texao retz;'          owned by a eon-reridant   it vould
WSl’   tbSt the bV Of hXU        @VaS   pl'OtWtiiM t0 th8 phy#iOti
property of the pertaerrhlp, and giver aSfeet to 4 partncmhip
intwest           and th0rer0rr Texan
                   therein,           nay deuand anlahcri-
tame  tu upon the tramfar   of the prtnarahlp interest at the
death of the partwr, though Iw be domloiled in another 4tate.

           Tin ooMt;tutioll8llnUb1t1oa agslnst th8 t4x8t10n
of intan@         by my state othur  t&n thet af the tiodent*r
dOdoiL8, hSVi.nfj   b~nr~oved    by the Al6rioh We,   8uah 4
psrtnerriip lntere8t owned b 8 non-rerldent in Texas real
ertate la, ve bellevs, taxsb I8 under hrtlolt   7117, R. C. S.,
1925, vhlch reada in part as follovat
                   -hll SwmrtY vlthln          ths jurlrdlotlon  or
            tW.8    &ate,      nrl       or         oorporate or in-
                                                 pereonsl,
                                     nru interest therein, . . . uhath-
        ~,O&of&?oinbab      itUtt8 Of this E-t@                                        OF t0
        perrow vho 8re not idnb1tuat8, regardle88                                            of
        vhether ruch property Is 1008tdh ulidn 0~ vith-
        out t&la State, uhioh rhall pus ab8olute4 or ln
        tiW,t by Vi11 Or’ by thr hV8   Of d8808nt W dirtrl-
        butlon of tbi8 or q     other Ytate . . . alull,
        upan pesaiag to or for                        the we of any pusan,                     cor-
        poret+.l  or UaWiStiOn,                         be 8ubjMt to a tax.
        . . .    @m-l@        0-J
Honorable Cteo.If.Ylaepp8r6,page 4


              YOU 8-k         tht    Situp       th#    VSbS Of      th8   -t’I
w+U'8t+9        +tSIWS>         iItTO+           PUl    OState la     the Ullbw      L.
BIu lSt8tSa 088
              Mt                Wrtnt       t0   U          l@ th.
                                                       ur o h          b,Xi8f10~‘8
speaitla exemption,   no tu   18 due under Chs         5 of our in-
herltanor tu     &v, vhiab inoludes Artlale 7 7 quoted above.
Ioo~ns~~tbrsfu~t~~tbrnoar~uO&p-
tU  $h Or fit& m, bug &ti6&            7i&,   vWXiOU’8      &UWtSt-
ld c itfik b tStUt88Of Texas.   Claptar +Avu    uiukdbythe
Leglslsture ial9~3vlth the 9          8 ld intS& iCCI      (U  StSt-
ld in zieotlm 3, t.&sroof)"to 4       et oaly 0 8uffiolant       ad-




              “(b)    j%stato 4uaa4441o~. lmwa~‘. and io
     hultsxme        t8x88. ha tax Up08 d by seation il0
                                       ViththS  S#SOU% Of~O8td8,
                                          OF lWOO@@ipn     t8XVS 48tU-
                                         to OF %ZTitOX'~ O? the WS-
                                           any po88O88lorr   of the United
     f+t8tSS,   tn FOS~Qt     oi w     Zpm2’tJ    b8htd8d   in th8
     -8       eSt8k(AOthZ81udirrg~             8UOhtwS     &b8%d
                           tb a lSt8tO Of 4 puson      other than
                      .    %!h8~t~OWd~thi88Ub-
                        sot exsud     80 per oenttm of ths tax
     %8@08crbby800tiCUl8~. . . .*
              Furthm      irdiaation     of thole&v&tlvv       puqoae ia
th slautunt          of            r5-A iotobs fouadin8ect~ons        8,14
mad15   thsreof,                  &98d U fO11OvS:
              %eu. a. SeatIons 1 to 7,   i.NdWiTS,      Of
     tl&a  Chapter shall   sllmys    Oonskord    beSO u    not
     t6:bSl’SUO   th8tOt81     w     Oft-8          mbl8
     to the atat8   awl tha Fdual                   oablzml
     Upan .thS @@ate@ Of dOOO&klt8 th8 w            &XlFpOS~ Of
     Sti   8ddititi    t&X w      t0 &CO fd.l      8dVUltw
     o&~&~ge~Wli,80zu!          avntaredltelloved by
                            t af1926,tothoav   vholmre
     9d.d M7 CStXte, i.IbritUlO4,   le@Ct~, m 8WOe88iOll
     tu to say 8tata or territory   m to the Mstrlat
Honorable Oeo. Ii.Aeppml,                       pgo     5
                                                                                             c


      of ColmblR, in                  res~et        to any poperty inohded
      in     -         dWOdUit'@         -048       lSt8t@ .

                  Qea. 14. me                Imherltawe tax t&et                  18 here-
      by hpoeed   upon every kneflolsry~8 rhuv          of the
      estate  of maion-WSlbmt    deoedont Shallb8        a tU
      -Oh,    & UOUlt, bMl’8   tb   SU     Nt%O    t0 th.   Va-
      ti.W tU fW VhbhthS      bMSfiSlSP~‘8       htW.St
      Vopld k   lhbh    if t& WItin WtStO        WWP8 SitU8t-
      ed In Texu, 88 tha to-1 valw ai the bulefl-
      dUy’@    ShU’8 Of thC deoedeattr    *@tit*   rhl8h   18
      8ltwtsd             in 2~0~. before aLlov&ble~knefloluy
      Q&uatlow            ere
                           mad.,  bears   to ths                     total   V81W of
      th@        bM@fi~~‘S    Mtin      SbNFW ti                     tb    *State Of
      the        aon-real&eatdaudMt      8huewr                        SitWfeb,   be-
      fora        allowable       benafiaiaq           doduat1ow            era maQe.a

                  %6tfon         15.     I8 th        OVUlt 8 FVS~d~#lt Of
      this        StSte    &bS,        kSVitO6       w   88t8tO Subj8Ot t0
      mlnhrultuL88tu,8ltu8ted                                 tlyvIthInMd
      ~t~'vIthmt                  thi8 Ytao,           tr     Inhsr1tMoe tax
      SlSpSOdUQOSithS~Of~b@iWflCl~Of
      8ti   88tit8  8itWt.din %X88 & Uli k                                   l t8X
      rhi~8hl1bO~thO~MNtiOtOt~88OUt
      SWh         tu     VOUld    k     if    hiX    WitiFS     S-          and   inkn@t
   'I vUe         SitUtd         in Tam,            b8SOn     dlOVam          bSW?i-
      aiuy&dwtIoLLa                     besrstott.uJtotalvalw                      of
      BUdi        b8&iO48              Sbrn          in SWh dOW&Wltt8    e@-
      t&S,         VhUOVU         SitWtOd,           bO?OM &hWbb      b.W-
      fl4iwy bdutIow                         am mdhn
               & l933, UhM k%S.ptU SA UU QUSt9d,                 it  VW Settled
lav,    uider   the dostrine      ataouwd     by First B8tsbAl       Bank vs.
lldne,     @up@,    that no pmputy,         vhsthsr   tallglbl.0 011 i.ntMgs-
blm,    Oould b8 SUbjWt        to UL InbritM          tU    in 1DofO thM    QDI
State..     AtthttlmmlnUn&bleawul4ktumdoaly~tha
Et&e “Or the &Wbllt          t 8 dUbtie.        Toxu    ~1114 not have ool-
leot4d-MlnhsrltMae             t.uupon    i!Un&ibb@        or8ny nature cmaed
b y 8 non-nrldont,        lltha      undo2 Chapter !i a~ Chsptm,5-A.          It
i8 Mt t0 bV piu@uwd            thX’.fOn,     wt     tbb h~@~t~U~intUldVd
    Ectaorsbla              Ileo.       Ii.   ;rhepp-rd,p-e 6
.

                                                       th#WdO.
                                         voll-reoognlaedr u ls of         It     18 l
                                       ue to bs eorrrtrwd In the
    u g a otfoondZtlonr a n6
                           Wa s
                              lu lx.lrtLng u of th e  6a te  of
    the* wuotatmt. Ui~O86    bd.88iO~i  V. T. & li. 0. Rfiib086
    co.,         42 8.        Y.       (2d)     lO9.
              ths above quotsd 9r0virian8    of Chapter 5-A ale8rly
    h&Awta that tbleg9alatare aouldnothwe           intsndrd the tu
    thereby l8poae6 to lpoly to aa~ proparty upon vhiah tmnsfer
    tsxu might be aolleotadbymon        th~oaa 8Ute. Tbopmtl-
    cm1 otmfu8lon W@ll.lti?Z@ when tvo or aOra                                              8tStU      should .8&
    8ttesrpt to oollaat 00% of t&e ?daral tu                                                 ir'8d.Cevident. Xf
    Tax88 were to aolleot                               80$     of      the    Federal.tax          cm intmgibh
    prOj3Uty U&XXIUhi8h                    t.h@St8tS                     Of    t&W dOo6&8nt'8 dO#llaileWI
    llro lo-                        a taxeqaulilto~                           oftha 1926 Pedisl-altsx, thla
    88mepjqwrtyVOUhlbe        -St                                             &%I$ oft&8 Fedwaltu~     are-
    rultrhiuh18     aPaUe8tl~rLdlauloua,                                               all6wuobwouldbe            in
    owflbt               ulth tha lx p r eodireotlon
                                            r                                         OS  aeotloa    8 of Chapter
    +A          Vhid        l’8G4ldF88          thSt          t;he chS9tOZ'           “Ihdl     81V*a8 b    OOM~Wd
    80      U     rrot      to      &are&!e             the     totti         -butt       O? t-8      payable  to the
    stat8         M&        tb         ?kbral           OOV@RW~~               aomblw6.g
                            Uo
                     eonalutle,      thweforo.      thet   Chapter    5-A surf be
    OQWlZWd                 in
                     the li&tt       Of   th   pr@WiliPg      bV    OB the   UFiSdiO-
    tibU Of ShtSS t0 -88                ilbritUC8        t8XO8 88 Of 193 i f rhiti
    wan8     that the tax ic1$088aby Chaptm 5-Aornbe l                    pplledonly
    to Suoh property u Texu ha6 jurl86iFotIon                     to tax unflarthe
    doatrizu    Of F%P@t      Ilatie       Bnr& V. ti,          SV9PL     It fOl.bVS
    that no            tu        aan     be lqwsed uular ChOpter 5-A on the p@rtnU-
    #hi9 lntomt                        ln Tuu   rod estate owiod bywllbur L. Sell,
    dwsued.
                            uo uo r o tur zd.lq
                                            y o ur
                                                 fUe 00this                                         l4t8te h u M vit.h.
                                                                                           YOUFS     very truly